Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-9, 10-11, 25-33 and 35-36 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“wherein the amorphous Al1-X-SixO layer includes a nanocrystalline Al1-xSixO portion on a side adjacent the III-N channel layer” 

b.	The limitations in claim 25:  
”wherein forming the amorphous Al1-xSixO layer includes forming a nanocrystalline Al1-xSixO portion on a side adjacent the III-N channel layer” 

when considered along with the rest of the device or method distinguishes over the prior art of record as there is no prior device or method or a reasonably obvious variant thereof.  Notable differences include that this device or method includes: 
a.  wherein a specific amorphous Al1-X¬SixO layer includes a nanocrystalline Al1-xSixO portion on a side adjacent the III-N channel layer.  
b.  wherein forming a specific amorphous Al1-xSixO layer includes forming a nanocrystalline Al1-xSixO portion on a side adjacent the III-N channel layer.    

A to claims 1 and 25 the office notes that the detailed reasons for allowance are the same as the mirror claims that were brought up in the latest amendment into the parent claim.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891